                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                          BENCH TRIAL CIVIL MINUTES

 Date: 5/10/2021                Time: 8:00AM              Judge: YVONNE
                                                          GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR       Case Name: Epic Games v. Apple Inc.

TIME: 8:00AM -10:15AM; 10:35AM-12:32PM; 1:10PM-3:30PM

Attorney for Plaintiff: Lead counsel: Katherine Forrest and Gary Bornstein

Attorney for Defendant: Lead counsel Richard Doren and Karen Dunn and Veronica Moye

 Deputy Clerk: Frances Stone                        Court Reporter: DIANE SKILLMAN
                                                    AND PAM HEBEL

BENCH TRIAL BEGAN: 5/3/2021
                                      PROCEEDINGS


Case called. Discussion with counsel.
Plaintiff Epic attorney Lauren Moskowitz resumes Direct of witness Matthew Weissinger.
Defendant Apple attorney Richard Doren Cross of witness Weissinger. RECESS.
Defendant Apple attorney Doren resumes Cross of witness Weissinger. Plaintiff attorney
Moskowitz Redirect of witness Weissinger. Re-cross. Witness excused from the stand.
Plaintiff Epic attorney Gary Bornstein calls witness Dr. David Evans for Direct.
RECESS. Plaintiff Epic attorney Bornstein resumes Direct of witness Evans.
Witness excused for the day and to return tomorrow.
Discussion with counsel. RECESS for the day.

Further Bench Trial Tuesday , May 11, 2021 at 8:00 AM.

EXHIBITS ADMITTED IN EVIDENCE :

Plaintiff: PX 2435

Defendant:
DX 3254
DX 5541 (video)
DX 5539
DX 3069
DX 5544
DX 5540
DX 5542
DX 3233         CONTINUED ON PAGE TWO >>>>>>>>>
                  PAGE TWO BENCH TRIAL CIVIL MINUTES

Date: 5/10/2021            Time: 8:00AM              Judge: YVONNE
                                                     GONZALEZ ROGERS
Case No.: 20-cv-5640-YGR   Case Name: Epic Games v. Apple Inc.

EXHIBITS ADMITTED IN EVIDENCE :

DX 3457
DX 3297
DX 3641
DX 4177
DX 3933
DX 3254
DX 3222
DX 4652
DX 4167


COURT LISTS ON THE RECORD:
EXHIBITS ADMITTED IN EVIDENCE ON 5/7/2021:

335
2235
326
4399
442
446
2084
2029
372
371
364
365
2371
315
2469 [sealing issue as to portion]
3399 [sealing issue as to portion]
5536[sealing issue as to portion]
4638
3993[sealing issue as to portion]
3681
2783
3642
3955        CONTINUED ON PAGE THREE>>>>>>>>>>
                  PAGE THREE BENCH TRIAL CIVIL MINUTES

Date: 5/10/2021            Time: 8:00AM              Judge: YVONNE
                                                     GONZALEZ ROGERS
Case No.: 20-cv-5640-YGR   Case Name: Epic Games v. Apple Inc.

COURT LISTES ON THE RECORD EXHIBIT ADMITTED IN EVIDENCE ON
5/10/2021:
2435
5541
5539
5544
5540
3233
3457
3222
3254
5542
3933
4177
3641
3297
4167
4148
4653

EXHIBITS ADMITTED: 58 5505 4374 2624


 **CORRECTION ON PAGE 3 OF MINUTES 5/6/21 at Dkt. No. 603:
Defendant:
**DX 4374 admitted (not 4373)
